People v Perry (2017 NY Slip Op 08539)





People v Perry


2017 NY Slip Op 08539


Decided on December 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-01599
 (Ind. No. 1254/15)

[*1]The People of the State of New York, respondent,
vRodger Perry, appellant.


Paul Skip Laisure, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Joyce Adolfsen of counsel; Alexander Brennan on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Foley, J.), rendered February 2, 2016, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255). The defendant's contention regarding the order of protection issued at the time of sentencing survives his valid waiver of the right to appeal (see People v Gibson-Parish, 153 AD3d 1273; People v Forte, 147 AD3d 973; People v Kumar, 127 AD3d 882). However, the defendant's contention regarding the order of protection is unpreserved for appellate review, since he did not raise the issue at sentencing or move to amend the order of protection on the ground now raised (see People v Nieves, 2 NY3d 310; People v Black, 144 AD3d 935), and we decline to review it in the exercise of our interest of justice jurisdiction.
ENG, P.J., DILLON, MILLER, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court